IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-93,774-01


                      EX PARTE CHARLES LEE LEVAN JR., Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 11625 (A) IN THE 29TH DISTRICT COURT
                           FROM PALO PINTO COUNTY


        Per curiam. Yeary, J., filed a concurring opinion joined by Keller, P.J., and Slaughter, J.

                                              ORDER

        Applicant was convicted of murder and sentenced to thirty-five years’ imprisonment.

Applicant filed this application for a writ of habeas corpus in the county of conviction on April 4,

2022, and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

        On May 4, 2022, the trial court entered an order designating issues. However, it appears that

the application was forwarded before the trial court made findings of fact and conclusions of law

resolving the disputed factual issues. This application is remanded to the trial court to complete its

evidentiary investigation and make findings of fact and conclusions of law.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s
findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: May 25, 2022
Do not publish